PER CURIAM.
The order denying appellant’s motion to vacate filed pursuant to CrPR 1.850, 33 F.S. A., is affirmed, without prejudice to the right of appellant to seek delayed appellate review by writ of habeas corpus in this court as authorized under Hollingshead v. Wainwright, Fla.1967, 194 So.2d 577. See also Anders v. California, 1967, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493; Powe v. State, Fla.1968, 216 So.2d 446; Jackson v. State, 227 So.2d 354, Fourth District Court of Appeal, opinion filed October 8, 1969.
CROSS, C. J., and McCAIN and OWEN, JJ., concur.